 


109 HR 1753 IH: Public Interest Lawyer Assistance and Relief Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1753 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide financial assistance to law school graduates who choose to accept employment in a public interest position. 
 
 
1.Short titleThis Act may be cited as the Public Interest Lawyer Assistance and Relief Act.  
2.FindingsThe Congress finds the following: 
(1)The ability to repay financial obligations incurred in obtaining a legal education has become a deterrent to law school graduates accepting public interest employment. 
(2)The increasing level of educational debt leads recent law school graduates to accept positions with private firms offering high salaries rather than with lower paying public interest organizations. 
(3)This has led to a decrease in the number of attorneys available to serve public needs in government, non-profit, and special interest capacities. 
(4)The establishment of a Federal loan repayment assistance program for attorneys entering public interest jobs will increase access to legal services in these areas by helping recent law school graduates to meet their educational financial obligations. 
3.Establishment of program 
(a)Program 
(1)In generalThe Secretary of Education (in this section referred to as the Secretary) shall carry out a program of assuming the obligation to repay, pursuant to subsection (c), a loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 (excluding loans made under sections 428B and 428C of such Act or comparable loans made under part D of such title) for any borrower who enters into an agreement with the Secretary to complete 3 years of service as a lawyer employed in a public interest position. 
(2)Award basis; deferment 
(A)Award basisLoan repayment under this section shall be on a first-come, first-serve basis and subject to the availability of appropriations, and to any limitations imposed by the Secretary under section 5. The Secretary shall, on the basis of an application that complies with subsection (d)(1), select from among eligible applicants the borrowers with which to enter into the agreements described in paragraph (1). 
(B)DefermentThe Secretary shall, by regulation, provide for the deferment of repayment of loans made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 (excluding loans made under sections 428B and 428C of such Act or comparable loans made under part D of such title) for borrowers who enter into such agreements and provide evidence in accordance with such regulations of employment in a position qualifying for repayment of such loans under paragraph (1). 
(3)RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section. 
(b)Loan repayment 
(1)Eligible amountExcept as provided by the Secretary pursuant to section 5, the amount the Secretary may repay on behalf of any individual under this section shall not exceed the greater of— 
(A)the sum of the principal amounts outstanding of the individual’s qualifying loans at the beginning of the first year of service described in subsection (a)(1); or 
(B)a total of more than $20,000. 
(2)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan made under part B or D of title IV of the Higher Education Act of 1965. 
(3)InterestIf a portion of a loan is repaid by the Secretary under this section for any year, the proportionate amount of interest on such loan which accrues for such year shall be repaid by the Secretary. 
(c)Repayment to eligible lendersExcept as provided by the Secretary pursuant to section 5, the Secretary shall pay to each eligible lender or holder for each year an amount equal to one-third of the aggregate amount of loans which are subject to repayment pursuant to subsection (b)(1). 
(d)Application for repayment 
(1)In generalEach eligible individual desiring loan repayment under this section shall submit a complete and accurate application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)Eligible positionsAn individual shall be treated as serving as a lawyer employed in a public interest position under this section after completing a year of service as a practicing attorney in a position in— 
(A)local, State, or Federal government; 
(B)an organization that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986; or 
(C)a judicial clerkship. 
(e)Treatment of consolidation loansA loan amount for a consolidation loan made under section 428C of the Higher Education Act of 1965, or a Federal Direct Consolidation Loan made under part D of title IV of such Act, may be a qualified loan amount for the purpose of this section only to the extent that such loan amount was used by a borrower who otherwise meets the requirements of this section to repay— 
(1)a loan made under section 428 or 428H of such Act; or 
(2)a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, made under part D of title IV of such Act. 
(f)Prevention of double benefitsNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.). 
4.AdministrationThe Secretary shall create or designate an administering body within the Department of Education to— 
(1)establish and determine eligibility criteria under this Act; 
(2)alter the limits on the amount of loan repayment assistance participants may receive during their period of participation under section 3; 
(3)alter the limits on the amount of time a law school graduate may participate in the loan assistance repayment program under section 3; 
(4)accept funding and gifts on behalf of the program; 
(5)raise funds on behalf of the program; and 
(6)disburse funds or designate another entity to do so on behalf of the program. 
5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2006 and for each of the 4 succeeding fiscal years. 
 
